DETAILED ACTION
The communication dated 8/12/2022 has been entered and fully considered.
Claims 1-21 are currently pending. Claims 1-17 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/12/2022 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Audy et al. U.S. Publication 2002/0025364 (henceforth referred to as Audy).
As for claim 18, Audy teaches a method for continuous sterilization of a bulk material, comprising: generating a flow of ozone from an ozone generator (paragraph [0030]; Fig. 2: part 46), equivalent to the claimed oxygen source; introducing the flow of ozone into a treatment chamber (paragraph [0029]; Fig. 2: part 42), wherein treatment chamber 42 has first and second ends, the flow of ozone introduced proximate the first end (Fig. 2); contacting the flow of ozone with the bulk material as the bulk material is being moved through treatment chamber 42 (paragraph [0034]; Fig. 2); measuring an ozone level or a temperature within treatment chamber 42 (paragraph [0032]; Fig. 2); and creating a negative pressure within treatment chamber 42 to exhaust the flow of ozone out of treatment chamber 42 proximate the second end (paragraphs [0030]-[0034]; Fig. 2).
Audy differs from the instant claims in failing to teach the second end positioned above the first end so that treatment chamber 42 is inclined. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 19, Audy further teaches sterilizing the bulk material as the bulk material is moved through treatment chamber 42 with the flow of ozone, the sterilizing occurring through the contacting of the flow of ozone with the bulk material (paragraphs [0030]-[0034]; Fig. 2).

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711